Case 3:20-cv-01009-MPS Document 22 Filed 07/28/20 Page 1 of 2

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF CONNECTICUT

DEBBIE COTTERELL
Plaintiff

V. : CIVIL ACTION NO.: 3:20-CV-01009-MPS

GENERAL MOTORS LLC, ACAR
LEASING LTD. D/B/A GENERAL
MOTORS FINANCIAL, RICHARD
CHEVROLET, INC. AND H&L
CHEVROLET

NOTICE TO SELF-REPRESENTED LITIGANT
CONCERNING MOTION TO DISMISS
(As Required by Local Rule 12(a))

The purpose of this Notice, which is required by the Court, is to notify you that the
Defendant, General Motors LLC (“Defendant”), has filed a Motion to Dismiss asking the Court
to dismiss all or some of your claims without a trial. The Defendant argues that there is no need
to proceed with these claims because they are subject to dismissal for the reasons stated in the
Motion.

THE DEFENDANT’S MOTION MAY BE GRANTED AND YOUR CLAIMS MAY BE
DISMISSED WITHOUT FURTHER NOTICE IF YOU DO NOT FILE OPPOSITION PAPERS
AS REQUIRED BY RULE 12 OF THE FEDERAL RULES OF CIVIL PROCEDURE AND IF
THE DEFENDANT’S MOTION SHOWS THAT THE DEFENDANT IS ENTITLED TO
DISMISSAL OF ANY OR ALL OF YOUR CLAIMS. COPIES OF RELEVANT RULES ARE
ATTACHED TO THIS NOTICE, AND YOU SHOULD REVIEW THEM VERY
CAREFULLY.

The papers you file must show that (1) you disagree with the Defendant’s arguments for
dismissal, and (2) that the allegations of your Complaint are sufficient to allow this case to
proceed. If you would like to amend your Complaint under Rule 15 of the Federal Rules of Civil
Procedure in order to respond to the alleged deficiencies in your Complaint asserted by the
Defendant, you may promptly file a Motion to Amend your Complaint, but you must attach your
proposed Amended Complaint to the Motion.

It is very important that you read the Defendant’s Motion and Memorandum of Law to
see if you agree or disagree with the Defendant’s Motion. It is also very important that you
review the enclosed copies of Rule 12 of the Federal Rules and Local Rule 7 carefully. You
must file your opposition papers (and any motion to amend) with the Clerk of the Court and mail
a copy to the Defendant’s counsel within 21 days of the filing of the Defendant’s Motion with the
Clerk of the Court. (If you e-file under the Court’s Electronic Filing Policies and Procedures,
Case 3:20-cv-01009-MPS Document 22 Filed 07/28/20 Page 2 of 2

you do not need to separately mail a copy of your opposition papers to the Defendant’s counsel.)
If you require additional time to respond to the Motion to Dismiss, you must file a Motion for
Extension of Time, providing the Court with good reasons for the extension and with the amount
of additional time you require.

If you are confined in a Connecticut Correctional Facility, you must file your opposition
papers and any Motion to Amend using the Prison E-Filing Program and are not required to mail
copies to the Defendant’s counsel.

GENERAL MOTORS LLC,
By its Attorney,

/s/Timothy J. Duggan
Timothy J. Duggan (17830)

Duggan & Gianacoplos, LLC
89 Access Road, Unit A
Norwood, MA 02062

T: (781) 762-0077

E: tid@dcclawyers.com

CERTIFICATE OF SERVICE

[hereby certify that on this 28" day of July, 2020 a true and accurate copy of the
foregoing document was served via Electronic Filing on all counsel of record and Plaintiff.

/s/Timothy J. Duggan
Timothy J. Duggan
